DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor 
Status of the Claims
In the amendment dated 07/11/2022, claims 1-14 are pending; claim 14 remains withdrawn from consideration.
Claims 1 and 13 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. ("20040169022").pn.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN204580926U), hereinafter ‘926, in view of Conti (US 20180279830 A1), Hu et al. (US 2013/0092711 A1), and further in view of Liu (US 20150128536 A1, newly cited)
Regarding claim 1, ‘926 discloses 
A grinding-dosing machine (coffee machine steam seal device has an interior grinding unit 4, see fig.1) comprising: 
a grinding device (interior grinding unit 4, see fig.1), configured to grind coffee beans and deliver ground coffee (see claim 1: “the interior grinding unit 4 for grinding coffee bean of body and be communicated with grinding unit (4) by passage (5); Passage (5) is for having discharged the coffee particles of grinding to filter (2)”), 
said grinding device (interior grinding unit 4) comprising a grinder unit (see grinder unit in annotated fig.1 below), and 

    PNG
    media_image1.png
    930
    637
    media_image1.png
    Greyscale

The annotated figure 1 of ‘926

a dosing device (passage 5, dodge gate 7, motor 25, gear 24, tooth bar 93, and control panel 9, see fig.1) for ground coffee (see fig.1 and claim 1, the Passage (5) is for having discharged the coffee particles; dodge gate (7) opening and closing passage 5; and  motor 25, gear 24, tooth bar 93, and control panel 9 control the operation of the dodge 7 to discharge the coffee particles), configured to receive the ground coffee delivered by the grinding device (interior grinding unit 4, see fig.1 and claim 1), wherein 
said dosing device (passage 5, dodge gate 7, motor 25, gear 24, tooth bar 93, and control panel 9, see fig.1) for ground coffee (see claim 1) comprises: 
a main body (main body of the passage 5), comprising: 
a) a dispensing conduit (passage 5, see fig.1) with an inlet (inlet of the passage 5 where communicates with the grinding unit 4) configured to receive ground coffee (coffee particles from the grinding unit 4), and an outlet (outlet of the passage 5) configured to allow ground coffee to be discharged from the dispensing conduit (Passage (5) is for having discharged the coffee particles of grinding to filter (2)”, see claim 1), the ground coffee (coffee particles) falling by gravity through the inlet (inlet of the passage 5) along the dispensing conduit (passage 5, see fig.1), 
b) a closure member (dodge gate 7, see figs.1-6) structured and arranged to move between a closed position (closed position of the dodge gate 7, see figs.2, 5-6) to close the outlet (outlet of the passage 5, see figs.1-6) and allow ground coffee to build up in the dispensing conduit (ground coffee build up in the passage 5) and an open position (open position of the dodge gate 7, see figs.3-4), in which ground coffee is discharged through the outlet (outlet of the passage 5); the closure member (dodge gate 7) comprising a plate (dodge gate 7 has smooth, flat surface and a thin body. Thus, it is equivalent to the claimed “plate”) mounted to a pin (bearing pin 8, see figs.2-6) which acts as a fulcrum for pivoting about an axis of rotation (rotation axis of hole 71, see figs.2-6), and movement between the closed position (closed position of the dodge gate 7, see figs.2, 5-6) and the open position (open position of the dodge gate 7, see figs.3-4) is performed by rotating the plate (dodge gate 7) from a horizontal position (horizontal position in figs.2,5-6) in which the plate (dodge gate 7) closes the outlet of the dispensing conduit (outlet of the passage 5) 
c) a drive system (motor 25, gear 24, tooth bar 93, and control panel 9 , see figs.7-8) structured and arranged to move the closure member between the open position and the closed position (page 4, lines 1-2 and claim 1: “synchronous motor part 25 rotates by order-driven gear 24, then by the engaged transmission control panel 9 of driven wheel 24 with tooth bar 93, control panel 9 is moved along a straight line on request”, wherein “Control panel (9) controls dodge gate (7) opening and closing passage (5) port in a mobile fashion”), the drive system comprising a drive motor (motor 25),


‘926 does not explicitly disclose
a grinder motor for driving said grinder unit;
a vertical position in which the plate leaves the outlet open; 
the drive system comprising a first pulley driven by the drive motor, a second pulley which is fixed to the pin and a drive belt for transferring a rotary motion from the first pulley to the second pulley; 4858-0363-2680- Page 2 of 15 -Application No. 15/828,965 Amendment dated July 11, 2022 Reply to Office Action of February 16, 2022
a load cell having a first free end portion connected to the main body for supporting in suspension the main body, the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position, and to generate a measurement signal representative of the measured weight of the ground coffee; and 
an electronic control unit connected to the load cell and the grinder motor and configured structured and arranged to receive the measurement signal generated by the load cell and to turn off the grinder motor as a function of a value of said measurement signal.
Conti discloses a coffee grinder, comprising:
a grinder motor (grinding motor 13, see figs.4-6) for driving said grinder unit (upper grindstone (11) or the lower grindstone (12), see figs.4-6);
a load cell (load cell (6), see figs.4-6) having a first free end portion (see first free end portion in annotated fig.6 below) connected to the main body (distributor (5) and discs 14-15), see figs.1-6) for supporting in suspension the main body (see figs.1-6 and para.0073, 0086-0088), 

    PNG
    media_image2.png
    516
    497
    media_image2.png
    Greyscale

Annotated figure 6 of Conti
the load cell (loading cell (6), see figs.4-6) being configured to measure the weight of the ground coffee built up in the dispensing conduit (see para.0069, 0073, and 0086, loading cell measure the weight of the ground coffee built up in the distributor container 5)  when the closure member is in the closed position (by incorporating the load cell 6 of Conti into ‘926’s passage 5, one of the ordinary skills could use the load cell of Conti to measure the weight of the ground coffee built up in the passage 5 of ‘926 when the dodge gate 7 of ‘926 is in the closed position) and to generate a measurement signal representative of the measured weight of the ground coffee (para.0086-0088: “Para.0086 recites: “the switch-off of the grinding assembly (1), controlled by the control system, will take place after the loading cell (6) reports that internally to the distributor (5) there is a quantity of coffee powder as necessary for the infusion”); and 
an electronic control unit (control system, see para.0085-0086) connected to the load cell (loading cell (6), see figs.4-6) and the grinder motor (grinding motor 13, see figs.4-6) structured and arranged to receive the measurement signal generated by the load cell ( loading cell (6), see figs.4-6) and to turn off the grinder motor (grinding motor 13, see figs.4-6) as a function of the value of said measurement signal (para.0085 recites: “a control system interfacing both to the loading cell (6) and … to the motor of the grinding assembly (13)”. Para.0086 recites: “the switch-off of the grinding assembly (1), controlled by the control system, will take place after the loading cell (6) reports that internally to the distributor (5) there is a quantity of coffee powder as necessary for the infusion”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the grinder motor, load cell, and electronic control unit as taught by Conti in ‘926’s coffee machine such that the grinder motor for driving said grinder unit; the load cell having a first free end portion connected to the main body for supporting in suspension the main body, the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position, and to generate a measurement signal representative of the measured weight of the ground coffee; and the electronic control unit connected to the load cell and the grinder motor and configured structured and arranged to receive the measurement signal generated by the load cell and to turn off the grinder motor as a function of a value of said measurement signal. The motor helps the coffee passes through the grinder more quickly. In addition, the load cell and electronic control unit help to exactly measure any changes in weight of the coffee particles and stops grinding upon reaching the desired weight of ground product for each individual quality. They provide the “freshness in grinding” (see abstract and para.0086)
Furthermore, Hu discloses a dosing unit for a powder dispenser, having: 
a vertical position (vertical position of the blade 24 shown in figure 2) in which the plate (plate 24, see figure 2) leaves the outlet (outlet 22, see figs.1a-b) open (para.0040 recites: “the rotation of the second shaft 7 enables the rotation of the blade 24 for closing and opening the outlet 22 of the chamber depending on the respective horizontal or vertical orientation of the blade 24”).

    PNG
    media_image3.png
    877
    590
    media_image3.png
    Greyscale

Figure 2 of Hu
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dodge gate of ‘926 (equivalent to the claimed “plate”) so that it can move to the vertical position in which the plate leaves the outlet open as taught by Hu. The plate in vertical position ensures all the products could be discharged through the outlet.
Moreover, Liu discloses a cooking material dispensing system and dispensing method, comprising:
a drive system (drive motor 1130, driving pulley 1141, driven pulley 1142, clamping pin 1144, and driving belt 1143, see fig.2) structured and arranged to move the closure member (clamping plate 1121, fig.2) between the open position (fig.2) and the closed position (see fig.3. By incorporating the drive system as taught by Liu in into ‘926, the drive system of Liu would move the dodge gate 7 of ‘926 between the open position and closed position as shown in figures 2-6 of ‘926), 
the drive system (drive motor 1130, driving pulley 1141, driven pulley 1142, clamping pin 1144, and driving belt 1143) comprising a drive motor (drive motor 1130), a first pulley (driving pulley 1141, see fig.2) driven by the drive motor (drive motor 1130. See para.0118: “a first driving pulley 1141 which is connected to the output shaft of the clamping drive motor 1130”), a second pulley (driven pulley 1142, see fig.2) which is fixed to the pin ( clamping pin 1144, see fig.2 and para.0118: “The first driven pulley 1142 is disposed at one side of the first rotational clamping plate 1121 and is fixedly connected to the first clamping pin 1144”) and a drive belt (driving belt 1143, see fig.2) for transferring a rotary motion from the first pulley (driving pulley 1141) to the second pulley (driven pulley 1142. See para.0118: “a first driving belt 1143 which connects the first driving pulley 1141 to the first driven pulley 1142 and which transfers the driving force”).

    PNG
    media_image4.png
    468
    826
    media_image4.png
    Greyscale

Figure 2 of Liu
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the drive system as taught by Liu for the drive system of ‘926 such that the drive system comprising the first pulley driven by the drive motor, the second pulley which is fixed to the pin and the drive belt for transferring a rotary motion from the first pulley to the second pulley. The substitution of one known element for another would have yielded predictable results of moving the plate/ closure member between the open position and the closed position. The belt drive system provides the smooth and silent operation for the coffee grinder. In addition, the belt drive system is simple and easy to install. It provides low maintenance cost for the user.
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth.
‘926/ Hu/ Liu does not explicitly disclose the electronic control unit is configured to turn off the grinder motor when the value of the measurement signal reaches a preset value that is stored in the electronic control unit.
However, Conti further discloses the electronic control unit (control system, see para.0085-0086) is configured to turn off the grinder motor (grinding motor 13, see figs.4-6) when the value of the measurement signal reaches a preset value (“programed weight”, see para.0052) that is stored in the electronic control unit (control system is programmable to set the programed weight, see para.0048. See para.0088: “the grinding assembly (1) will automatically … stop as soon as the loading cell (6) reports that the preset maximum charge is reached”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the electronic control unit of Conti (in the combo ‘926, Hu, Conti, and Liu) to include the electronic control unit is configured to turn off the grinder motor when the value of the measurement signal reaches a preset value that is stored in the electronic control unit. It allows to stop grinding upon reaching the desired weight of ground product for each individual quality which provides the “freshness in grinding” (see abstract and para.0086).
Regarding claim 5, the modification discloses substantially all the claimed limitations as set forth.
‘926/ Hu/ Liu does not explicitly disclose the main body comprises a load transfer structure attached to the first free end portion of the load cell so as to be supported in suspension by the load cell, the dispensing conduit and the closure member being fastened to the load transfer structure so as to be supported by the load cell through the load transfer structure.
Conti further discloses the main body comprises a load transfer structure (see load transfer structure in annotated fig.6 below) attached to the first free end portion of the load cell (first end of the loading cell 6, in annotated fig.6 below) so as to be supported in suspension by the load cell (loading cell 6), the dispensing conduit (distributor (5), see figs.4-6) and the closure member (disc 14/15) being fastened to the load transfer structure (see load transfer structure in annotated fig.6 below) so as to be supported by the load cell (loading cell 6) through the load transfer structure (see load transfer structure in annotated fig.6 below).  

    PNG
    media_image5.png
    594
    987
    media_image5.png
    Greyscale

Annotated fig.6 of Conti

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Conti in the modified ‘926’s coffee machine. Doing so allows the load cell to be securely attached to the coffee machine.
 Regarding claim 6, the modification of ‘926 in view of Conti further discloses the first free end portion of the load cell (first end of the loading cell 6, in annotated fig.6 of Conti above) comprises a stress application surface (top surface of the load cell 6, see annotated fig.6 of Conti above) which the load transfer structure (see load transfer structure in annotated fig.6 of Conti above) is fixed.  
Regarding claim 10, ‘926 further discloses the closure member comprises a disk (dodge gate 7 of ‘926) configured to close the outlet (outlet of the distribution 5 of Conti/ outlet of the passage 5 of ‘926) and to support the ground coffee built up in the conduit (distributor (5), see figs.4-6 of Conti or passage 5, see fig. 1 of ‘926) when the closure member (dodge gate 7 of ‘926) is in the closed position (see figs, 5-6 of ‘926).  
Regarding claim 11, the modification of ‘926 in view of Conti and Liu further discloses
the drive system (drive motor 1130, driving pulley 1141, driven pulley 1142, clamping pin 1144, and driving belt 1143, see fig.2 of Liu) coupled to the closure member (clamping plate 1121 of Liu. By incorporating the drive system of Liu into ‘926, it would couple to the dodge gate of ‘926) and is connected to the electronic control unit (electronic control unit of the modified ‘926 in view of Conti), wherein the drive system (drive motor 1130, driving pulley 1141, driven pulley 1142, clamping pin 1144, and driving belt 1143) is structured and arranged to move the closure member (clamping plate 1121 of Liu. By incorporating the drive system of Liu into ‘926, it would move to the dodge gate of ‘926) between the open position (open position of the dodge gate 7 ‘926, see figs.3-4) and the closed position (closed position of the dodge gate 7 ‘926, see figs.2, 5-6).  
Regarding claim 12, ‘926 further discloses a retaining support (bottom wall of the body 1, see fig.1) which is configured to support or fasten a filter holder (filter 2, see fig.1), wherein the dosing device (passage 5, dodge gate 7, motor 25, gear 24, tooth bar 93, and control panel 9) is placed above the retaining support (bottom wall of the body 1, see figs.1-9), with the outlet of the dispensing conduit (outlet of the passage 5) facing the retaining support (bottom wall of the body 1, see fig.1), for the ground coffee to be discharged into the filter holder (filter 2, see fig.3) when the closure member (dodge gate 7) is in the open position (see fig.3).
Regarding claim 13, the modification of ‘926 in view of Conti further discloses 
the electronic control unit (control system of Conti, see para.0085-0086) is configured to: receive input data comprising or associated with a nominal weight value of the ground coffee (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048 of Conti); 
place the closure member (the dodge gate 7 of ‘926) in the closed position (see fig.2 of ‘926); 
perform a grinding operation by actuating the grinder motor (grinding motor 13, see figs.4-6) to discharge the ground coffee through the dispensing conduit (distributor (5), see figs.4-6) and continuously receiving measurement signals from the load cell (para.0088 recites: “the loading cell (6) reports that the preset maximum charge is reached”), representative of the weight of the ground coffee built up on the closure member (the added dodge gate 7 of ‘926. See para.0086, the loading cell (6) reports the quantity of coffee powder to the control system to turn off the grinder as needed), during discharge of the ground coffee through the dispensing conduit (distributor (5)); 
continuously compare the weight of the ground coffee (weight measured by loading cell (6), see figs.4-6) with said nominal weight value (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048); and 
stop the grinder unit when the weight of the ground coffee reaches said nominal weight value (para.0088 recites: “the grinding assembly (1) will automatically start in the moment when the quantity of coffee powder contained inside the distributor (5) falls below a preset value, to subsequently and automatically stop as soon as the loading cell (6) reports that the preset maximum charge is reached.”).  
Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘926, in view of Conti / Hu/ Liu as applied to claim 1, and further in view of Rego (US 20160374513 A1)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth.
‘926/ Hu/ Liu does not explicitly disclose the load cell comprises a second end portion opposite to the first free end portion, and the dosing device comprises a stationary support structure, external to the main body, wherein the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body.
However, Conti further discloses the load cell (loading cell 6, see fig.6) comprises a second end portion (see second end portion in annotated fig.6 below) opposite to the first free end portion (see first end portion in annotated fig.6 below), 

    PNG
    media_image6.png
    560
    744
    media_image6.png
    Greyscale

Annotated figure 6 of Conti
and the dosing device (proportioner assembly, see para.0073) comprises a stationary support structure (casing of the proportioner device shown in fig.4. See annotated fig.4 below) external to the main body (distributor (5), see figs.4-6)

    PNG
    media_image7.png
    535
    505
    media_image7.png
    Greyscale

Annotated figure 4 of Conti
However, Conti does not explicitly disclose the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body.  
Nevertheless, Rego discloses a portafilter support and weighing platform device, for use with a coffee bean grinder for espresso beverage, the device comprising:
the load cell (load cell 24, see fig. 13) comprises a second end portion (end 26, see fig.13) opposite to the first end portion (free end 28, see fig.13), and the dosing device (device 10, see fig.2) comprises a stationary support structure (housing H, arm 40, block 32, and cradle 30, see figs.12-13), external to the main body (porta filter’s body, see fig.12), wherein the support structure (housing H, arm 40, block 32, and cradle 30) is fixed to the second end portion (end 26, see fig.13) of the load cell (load cell 24, see fig. 13) to support the load cell (load cell 24, see fig. 13) and hence the main body (portafilter’s body, see fig.12).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Conti and Rego into ‘926 invention such that the load cell comprises a second end portion opposite to the first free end portion, and the dosing device comprises a stationary support structure, external to the main body, wherein the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body. Doing so allows the load cell to be securely attached to the coffee machine.
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth.
‘926/ Hu/Conti/ Liu does not explicitly disclose the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion.  
Nevertheless, Rego further discloses the load cell (load cell 24, see fig.13) comprises at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13.See para.0097, wherein the load cell 24 is deformable by force) arranged between the first free end portion and the second end portion (free ends 28 and 26, see fig.13), and said at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13) structured and arranged to deform under the weight applied to the first free end portion (see para.0097, “This allows downward force on the free end to strain (deform, flex) the load cell, resulting in load cell weight readings”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the load cell as taught by Rego in the modified coffee machine of ‘926, such that the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion. Doing so allows the load cell measure the weight of the ground coffee by applying a downward force.
 Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
‘926 does not explicitly disclose the stationary support structure comprises a panel and the first end portion of the load cell is cantilevered from said panel.
Nevertheless, Rego further discloses the stationary support structure (housing H, arm 40, block 32, and cradle 30) comprises a panel (arm 40 and block 32, see fig.13) and the first end portion of the load cell (free end 28 of the load cell 24, see fig.8) is cantilevered from said panel (arm 40 and block 32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures as taught by Rego into ‘926’s modified coffee machine. Doing so allows the load cell measure the coffee powder effectively and the coffee ground chamber is kept firmly on the support structure while measuring its weight.
 Regarding claim 9, the modification discloses substantially all the claimed limitations as set forth.
‘926 does not explicitly disclose said main body and said panel comprise at least first limit-stop elements, which structured and arranged to limit the mutual displacement of the main body and the panel.
Nevertheless, Rego further discloses said main body (portafilter basket PB and plate 12, see fig. 13) and said panel (see panel in annotated fig.8 above) comprise at least first limit-stop elements (fasteners between the plate 12, arm 40, and block 32. See limit-stop elements in annotated fig.13 below), which are configured to limit the mutual displacement of the main body (portafilter basket PB and plate 12, see fig. 13) and the panel (arm 40 and block 32).

    PNG
    media_image8.png
    835
    701
    media_image8.png
    Greyscale

Annotated fig.13 of Rego
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures as taught by Rego into ‘the 926’s modified invention, such that said main body and said panel comprise at least first limit-stop elements (fasteners) which structured and arranged to limit the mutual displacement of the main body and the panel. Doing so allows to fasten the coffee distributor to the structures having the loading cell so that the loading cell could measure the weight inside the coffee distributor.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘926, in view of Conti / Hu/ Liu as applied to claim 1, and further in view of AL-Shaibani (US 20170119195 A1)
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
However, ‘926/Hu/ Conti/ Liu does not explicitly disclose the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty.
Nevertheless, AL-Shaibani discloses a coffee brewing system, comprising:
the load cell (content sensing system 180, see figs.1-2, and para.0037) is configured to measure the weight of the ground coffee built up in the dispensing conduit (para.0037 recites: “the content sensing system 180 can …measure the weight of the added coffee grounds”) by difference between a gross weight of the main body, as measured with the ground coffee in the dispensing conduit (see parta.0037. It is clear the content sensing system 180 can measure the base weight of the brewing chamber 120 and the weight of the coffee inside of it in order to get to the weight of the added coffee ground) and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty (“the content sensing system 180 can measure a base weight of the brew chamber 120”, see para.0037).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the function of the load cell as taught by AL-Shaibani into the Conti’s loading cell, in the combo ‘926, Hu, Conti, and Liu, such that  the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty. Doing so allows the load cell could measure the amount of the coffee powder exactly from the total weight of the brewing chamber and the coffee inside of it.

Response to Arguments
Claim Interpretation: based on the new amendments, the claim limitation(s) recite(s) sufficient structure to perform the claimed function; thus, it is not being interpreted under 35 U.S.C. 112(f).
Claim Objections: the new amendments have overcome the previous claim objections.
112(b) rejections: the new amendments have overcome the previous rejections.
103 rejections:
Applicant’s arguments, see Remarks, filed on 07/11/2022, with respect to the rejection(s) of claim(s) 1 under 103 Rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo ‘926, Conti, Hu, and Liu.
Applicant’s arguments: 
“Applicant maintains that amended claim 1 differs from Conti in that: 
a) the ground coffee falls by gravity through the inlet along the dispensing conduit; and 
b) the closure member comprises a plate mounted to a pin which acts as a fulcrum for pivoting about an axis of rotation, and switching between the closed position and the open position is performed by rotating the plate from a horizontal position in which the plate closes the outlet of the dispensing conduit and a vertical position in which the plates leaves the outlet open. 
c) the main body comprises a drive system which is configured to move the 
closure member between the open position and the closed position, the drive system comprising a motor, a first pulley driven by the motor, a second pulley which is fixed to the pin and a drive belt for transferring the rotary motion from the first pulley to the second pulley. “

Examiner’s responses:
In the new ground of rejections, these limitations are not relied on Conti. The limitations (a), (b) above are disclosed by ‘926 and Hu.
The new amend limitation (c) “the drive system comprising a drive motor, a first pulley driven by the drive motor, a second pulley which is fixed to the pin and a drive belt for transferring a rotary motion from the first pulley to the second pulley” is relied on the new reference Liu.
In the Remarks, page 7-9, the Applicant argued: “The pivoting door of CN'926 is not configured to close the outlet of the dispensing conduit to allow the buildup of ground coffee, but it is designed to seal the dispensing4858-0363-2680 - Page 13 of 15 - Application No. 15/828,965Amendment dated July 11, 2022 Reply to Office Action of February 16, 2022conduit to prevent that the steam generated by the coffee machine flows back into the grinding unit affecting the quality coffee granules”.
The Examiner respectfully disagrees with the Applicant because: 
“to allow the buildup of ground coffee” is a function of the feature which has the pivoting door closes the outlet of the dispensing conduit. If the pivoting door of CN'926 closes the passage 5, it would be obvious that it could “allow the buildup of ground coffee” as claimed. As shown in figure 1 of CN'926, the gate (7) could close the outlet of the passage 5. Therefore, by closing the gate 7, coffee particles are allowed to be built up inside the passage so that if the gate 7 opens, these coffee particles can be discharged to the filter 2. 
In addition, in CN’926, claim 1 recites: “Control panel (9) controls dodge gate (7) opening and closing passage (5) port in a mobile fashion”, wherein “Passage (5) is for having discharged the coffee particles of grinding to filter (2)”. 
Besides the function of sealing the dispensing4858-0363-2680 - Page 13 of 15 -Application No. 15/828,965Amendment dated July 11, 2022 Reply to Office Action of February 16, 2022conduit,  when the dodge gate (7) closes, one of the ordinary skills in the art would understand that the coffee particles are hold and built-up inside the conduit passage 5. Thus, it is clear that the dodge gate (7) is configured to close the outlet of the dispensing conduit to allow the buildup of ground coffee as claimed. 
the problem of how to actuate the introduced pivoting door of CN'926 are solved by the new reference Liu.
For the above reasons, the rejections to claim 1 respectfully sustained by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3916776 A discloses a juicer, having: drive system structured and arranged to move the closure member between the open position and the closed position, the drive system comprising a drive motor, a first pulley driven by the drive motor, a second pulley which is fixed to the pin and a drive belt for transferring a rotary motion from the first pulley to the second pulley (see figs.6-9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761